Citation Nr: 1145072	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  05-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the RO.

In June 2007, the Board remanded the case to the RO for additional development and adjudication.

In a December 2008 decision, the Board denied the Veteran's claim of service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and the Court issued an Order in September 2009 that granted the parties' Joint Motion, vacating the decision and remanding the matter for compliance with the terms of the Joint Motion.  



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or finding of hypertension in service or for many years thereafter.  

2.  The currently demonstrated essential hypertension is not shown to be due to any event or incident of the Veteran's period of active service or to have been caused or aggravated by the service-connected PTSD.  



CONCLUSION OF LAW

The Veteran's disability manifested by hypertension is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 and as revised by 71 Fed. Reg. 52,744-52,747, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

By way of letters dated in March 2005 and June 2007, the Veteran was furnished notice of the type of evidence needed in order to substantiate his claim, including notice of how disability ratings and effective dates are assigned, if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was also provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA (or obtained by VA on his behalf).

In the present case, the Board notes that VA provided adequate VCAA notice only after the initial unfavorable decision in this case.  While the notice provided was not given prior to the first RO adjudication of the claim, the notice was provided by the RO prior to the July 2008 Supplemental Statement of the Case and prior to the transfer and recertification to the Board.

The Board also finds that the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes that the Veteran had time to consider the content of the notice and respond with any additional evidence or information relevant to the claim.

Any defect in the timing of the VCAA notice is rendered harmless.  See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  To decide the appeal on these facts would not be prejudicial error to the Veteran.

The Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).

In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

In particular, the information and evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records and reports, a VA examination report, and statements submitted by the Veteran and his representative in support of the claim.  The Board also notes that this matter has been remanded for additional development.

The Board concludes that there is no identified evidence that has not been accounted for with respect to the Veteran's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.


II.  Service Connection for Hypertension

The Veteran asserts that his hypertension is the result of his service-connected PTSD.  Specifically, he claims that his PTSD or the medication prescribed to treat the PTSD have aggravated his hypertension.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

The regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as hypertension, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from service.  38 C.F.R. § 3.307, 3.309.

Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

A careful review of the service treatment records shows that they are negative for complaints or findings referable to elevated blood pressure or hypertension.

The post-service treatment records refer to treatment for hypertension, beginning many years after service.  Significantly, a February 2004 VA outpatient treatment record noted a history of hypertension, managed with Lisinopril that was felt to be related to PTSD.  

The Veteran was afforded a VA examination in June 2008.  The examiner indicated that the claims file had been reviewed in connection with the examination and report.  The Veteran's medical history, to include that due to PTSD; a 20 year history of hypertension, under control with medication; and a history of ETOH, was noted.

The VA examiner indicated that the Veteran had a history of well-controlled hypertension dating to the early 1980's.  The examiner found that the hypertension was likely essential/primary hypertension, as his medical review did not indicate any secondary cause for the hypertension.

Regarding the question of etiology, the examiner stated that "the medical literature [did] substantiate an association between excess alcohol intake and the development of hypertension" but also noted that "there [were] no peer reviewed studies confirming the etiology of chronic primary HTN being due to PTSD."

The examiner concluded that "[g]iven his medical history, it [was] not likely that [the Veteran's] current hypertension [was] proximately due to, or result[ed] from the service-connected PTSD.  It [was] as likely as not that his current HTN [was]  primary/essential HTN, which ha[d] been controlled on meds."

In the recent Joint Motion, the Parties agreed that the VA examination was inadequate because the examiner did not render an opinion concerning the possible aggravation of the Veteran's hypertension by the service-connected PTSD.  

In April 2011, the Board obtained a VHA medical opinion to determine whether it was at least as likely as not (a 50 percent or more probability) that the Veteran's service-connected PTSD or medication prescribed to treat it either caused or aggravated his hypertension, and (2) whether the Veteran had a diagnosis of ischemic heart disease.  

The VHA medical specialist noted that the Veteran was diagnosed with PTSD and hypertension and that the PTSD was treated with citalopram and trazadone.  He referenced a February 2004 treatment record that stated he "[r]ecently ha[d] been noted to have hypertension now managed with Lisinopril and felt to be related to PTSD."  He found that the statement did not constitute evidence that the examiner believed that the PTSD caused, contributed to, or aggravated the Veteran's hypertension.  

The rationale was primarily that the statement was found in the "subjective" section of the clinic progress note that was customarily used for documenting the Veteran's perspective of his own condition.  He further stated that it was conceivable that the February 2004 examiner was considering information elsewhere in the Veteran's record that indicated a causal relationship between the PTSD and hypertension, but  no such support in the record could be found.

The VHA medical reviewer further stated that the Veteran had made multiple statements that his hypertension was due to longstanding symptoms of palpitations and anxiety caused by his PTSD.  It was noted that the Veteran likely experienced palpitations and anxiety related to his PTSD, but VHA medical reviewer added that there was no known casual relationship between palpitations and hypertension or between anxiety symptoms and hypertension.  

In other words, the presence of anxiety was noted not to be a known risk factor for hypertension.  Nor was there noted to be a known casual relationship between the presence of PTSD and the development of hypertension.  Therefore, there was insufficient scientific evidence to support the Veteran's belief that his hypertension was due to the service-connected PTSD.

The VHA medical reviewer noted that, when the Veteran was examined in June 2008, the VA examiner opined that it was not likely that his current hypertension was proximately due to, or a result of, the service-connected PTSD.  The VHA medical reviewer concurred with the assessment that the Veteran's hypertension was most likely (more than 50 percent probability) "essential," i.e., was not due to another identifiable renal, endocrinologic or cardiovascular cause, and was not due to medications known to cause hypertension.  

The VHA medical reviewer observed that hypertension was a chronic medical condition manifested by increased peripheral arterial resistance, associated with decreased compliance of the arterial walls, as well as various physiologic changes that occurred in the kidneys, adrenal glands, and to some extent the myocardium.  He added that it was unlikely (less than 50 percent probability) that the service-connected PTSD aggravated the hypertension condition.  

The VHA medical reviewer's rationale was premised on the fact that it was not usually the case for the medications prescribed for the service-connected PTSD (i.e., citalopram and trazadone) to have an unintended adverse effect of aggravating hypertension.  Thus, it was his opinion that the Veteran had essential hypertension, but it was unlikely (less than 50 percent probability) that his hypertension was caused or aggravated by the service-connected PTSD or the medications used to treat his PTSD.  

With regards to the question about ischemic heart disease, the VHA medical reviewer noted that the Veteran had a history of aortic valve replacement that was performed because of a degenerated aortic valve that was attributed to the bicuspid structure of the valve, a congenital anomaly.  He stated that bicuspid aortic valve and aortic valve replacement did not constitute ischemic heart disease.  

The Veteran was noted to have undergone a myocardial perfusion study in July 2006 that did not reveal any evidence of myocardial ischemia.  There also was noted to be no evidence in the record of any coronary artery disease or therapies specifically intended to treat coronary artery disease.  Therefore, the VHA medical reviewer opined that the Veteran does not have a diagnosis of ischemic heart disease.

The VHA medical reviewer added that he concurred with the February 2010 VA examiner's opinion that the Veteran did not have a diagnosis of coronary artery disease, but instead had had an aortic valve replacement.  He observed that the Veteran had a diagnosis of complete heart block, status post implantation of a DDD pacemaker in November 2001 in the immediate post-operative period following the aortic valve replacement, but had no evidence of coronary ischemia.  He concluded that the complete heart block and pacemaker implantation were not likely caused or aggravated by his PTSD or medication to treat it.  The aortic valve replacement was attributed to a degenerative bicuspid aortic valve, a common congenital anomaly.  

The VHA medical reviewer concluded that there was no known relationship between PTSD or the medications used to treat the Veteran's PTSD and degeneration of an aortic valve/ valvular heart disease.  The Veteran's aortic valve replacement was neither caused nor aggravated by his PTSD or the medications prescribed therefor.  He added that the onset of the Veteran's hypertension preceded the aortic valve stenosis by years, if not decades and aggravated the Veteran's aortic valvular disease and led to the aortic valve replacement.

The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1993). See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Board assigns the greatest probative value to the April 2011 VHA medical opinion.  The VHA medical reviewer provided a detailed rationale based on his review of the claims file including the Veteran's clinical history, conducted a review of the relevant medical literature, and opined as to both causation and aggravation.  The mere fact that the specialist did not cite the medical literature relied upon is insufficient to establish that there was a deficiency in medical knowledge to overcome the presumption of competency.  Id.

Whereas, the prior VA examinations, which were stated in a conclusory manner and unsupported by any clinical rationale, do not address aggravation.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.)  See also Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); and Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, the recent decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in most cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2007), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, in this case, the Veteran is not providing statements related to the diagnosis of a readily observable condition or about symptomatology, but is instead rendering an opinion as to the etiology of his hypertension.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition generally capable of independent lay identification.  Moreover, the question as to the cause of hypertension is one of medical complexity.  

Thus, the Board concludes that the Veteran's statements as to the origin of his hypertension cannot constitute competent evidence in this case.  He is not shown to have such medical knowledge because he lacks the requisite professional medical training, certification and expertise to present such opinions.  

Therefore, the Veteran's statements regarding the etiology of his hypertension in this case do not constitute competent evidence on which the Board can base its service connection determination.

In sum, the preponderance of the evidence clearly outweighs the Veteran's lay assertions that his service-connected PTSD either caused or aggravated the currently demonstrated hypertension.  To this extent, the only medical opinion is that the Veteran's essential hypertension is not at least as likely as not caused or aggravated by the service-connected PTSD.

Accordingly, as the evidence preponderates against the claim, the benefit of the doubt rule does not apply.    


ORDER

Service connection for hypertension, to include as secondary to service-connected PTSD, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


